 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6431 
 
AN ACT 
To provide flexibility with respect to United States support for assistance provided by international financial institutions for Burma, and for other purposes.  
 
 
1.International financial institutionsUpon a determination by the President that it is in the national interest of the United States to support assistance for Burma, the Secretary of the Treasury may instruct the United States Executive Director at any international financial institution to vote in favor of the provision of assistance for Burma by the institution, notwithstanding any other provision of law. The President shall provide the appropriate congressional committees with a written notice of any such determination. 
2.Consultation and notification requirement 
(a)Prior to making the determination contained in section 1, the Secretary of State and the Secretary of the Treasury each shall consult with the appropriate congressional committees on assistance to be provided to Burma by an international financial institution, and the national interests served by such assistance. 
(b)The Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution that the United States Executive Director may not vote in favor of any provision of assistance by the institution to Burma until at least 15 days has elapsed from the date on which the President has provided notice pursuant to section 1. 
3.DefinitionsIn this Act: 
(1)The term appropriate congressional committees means the Committees on Foreign Relations, Banking, Housing, and Urban Affairs, and Appropriations of the Senate, and the Committees on Financial Services, Foreign Affairs, and Appropriations of the House of Representatives. 
(2)The term assistance means any loan or financial or technical assistance, or any other use of funds. 
(3)The term international financial institution shall have the same meaning as contained in section 7029(d) of division I of Public Law 112–74. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
